Citation Nr: 0127258	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of teeth and 
gum disease.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach 
disability.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The claim for service connection for loss of teeth and gum 
disease will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  An unappealed rating decision in December 1984 denied 
service connection for a stomach disability and bilateral 
hearing loss.  

2.  Evidence received since the December 1984 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  In June 1985, the Board denied the original claim for 
service connection for a low back disability.  

4.  In October 1997, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disability.  

5.  Evidence received since the October 1997 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claims for service connection for a stomach disability and 
bilateral hearing loss are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  

2.  New and material evidence has not been received and the 
claim for service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. §5103A).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations detailed when VA would assist a claimant trying 
to reopen finally decided claims.  It is significant to point 
out, however, that the regulations are applicable to claims 
received on or after August 29, 2001.  As the claims in this 
case were filed in June 2000, the regulations are not 
applicable here.  

Because the RO previously denied the veteran's claims for 
service connection for a stomach disability and bilateral 
hearing loss in a December 1984 rating decision, and he did 
not initiate an appeal by filing a notice of disagreement, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302; 
and because the Board previously determined that new and 
material had not been submitted to reopen the claim for 
service connection for a low back disability in an October 
1997 decision, and a request for reconsideration has not been 
made with respect to this Board decision, the doctrine of 
finality as enunciated in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) 
applies.  As such, the veteran's claims for these benefits 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted on a 
presumptive basis for certain diseases, including peptic 
ulcer, sensorineural hearing loss and arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

I.  Stomach Disability and Bilateral Hearing Loss

Evidence of record at the time of the December 1984 rating 
decision included a January 1983 response from the National 
Personnel Records Center (NPRC) indicating that the veteran's 
service medical records were presumed to have been destroyed 
in a fire at the facility and that a search of morning 
reports of the veteran's assigned units revealed no sick or 
hospital remarks.  Additional evidence included a report of 
VA examination in June 1983 which showed that the veteran 
reported that his stomach problems began in 1962 and that the 
examination revealed mild degenerative changes of the lumbar 
spine, with a pertinent diagnosis of status postoperative 
subtotal gastrectomy for peptic ulcer disease with minimal 
residuals; a private hospital report dated in September 1983 
reflecting a discharge diagnosis of bronchial asthma; a VA 
hospital summary dated in May 1984 reflecting findings of 
decreased hearing bilaterally, and a diagnosis of right 
hemiparesis; an August 1984 personal hearing transcript; and 
"buddy" statements from J. R. and W. M. dated in September 
1984 attesting that the veteran was in a truck accident in 
October 1953.  

The December 1984 decision was predicated on the finding that 
there was no evidence substantiating a chronic stomach 
condition and that evidence of defective hearing in service 
was not of record.  The veteran did not file an appeal.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

Subsequent to the December 1984 rating decision, additional 
evidence has been submitted, including: (1) duplicate copies 
of the September 1984 buddy statements; (2) Laurel County, 
Kentucky, school records; (3) a postcard from the veteran to 
his mother, dated in the mid-1950's; (4) a September 1985 
statement from Dr. Hays; (5) an undated invoice from East 
Bernstadt Medical Clinic; (6) an April 1989 letter from the 
National Archives to Senator McConnell; (7) National Archives 
Form 13055; (8) NPRC responses dated April 1989 and February 
1995; and (9) VA medical records dated from January 1992 to 
November 2000.

The statements contained in Item (1) are not "new" because 
they were previously considered by the RO in its December 
1984 decision.  Items (2) through (5) while new are not 
material because they do not contain any information 
regarding the stomach or hearing loss.  

Items (6) through (8) document the RO's numerous attempts to 
obtain the veteran's service medical records.  The National 
Archives letter contained in Item (6) notes that the 
veteran's service medical records were most likely destroyed 
in a fire at the facility in 1973 and that a search of 
alternate records, consisting of morning reports, failed to 
find any entries related to the veteran and any illness or 
hospitalization.  Item (7), a National Archives Form NA 
13055, simply lists illnesses treated, dates of treatment, 
unit assigned and place of treatment, and a handwritten 
chronology of the same information provided by the veteran.  
Item (8), responses from NPRC in April 1989 and February 
1995, shows that previous searches for records, including 
from the Surgeon Generals Office, proved negative and that no 
medical records were found.  While items (6) through (8) 
represent new evidence they do not contain any material 
evidence to support the veteran's claim for service 
connection.  They simply reaffirm that the available records 
do not reflect any entries of treatment for stomach problems 
or hearing loss and, thus, are cumulative of records on file 
at the time of the December 1984 decision.  

Item (9) consists of VA medical records dated from January 
1992 to November 2000.  The records show that the veteran was 
seen in July 2000 for a history of bleeding ulcers in the 
stomach and that he complained of gastrointestinal problems 
in September 2000.  The records also include current test 
results showing that the veteran has a bilateral 
sensorineural hearing loss.  Although this evidence is new, 
in that it was not of record in December 1984, it is not 
material because it shows evidence of current conditions 
only, and does not show that a stomach disability or 
bilateral hearing loss was incurred in or aggravated by 
service.  The evidence also does not show that ulcer disease 
or hearing loss manifested to a compensable degree within one 
year following separation from service.  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claims for 
service connection for a stomach disability and bilateral 
hearing loss are not reopened.  As the claims are not 
reopened, the Board does not have to weigh the evidence for 
and against the claims on the merits.  38 U.S.C.A. § 5107.

II.  Low Back Disability

Historically, the veteran's original claim for service 
connection for low back disability was denied by the Board in 
June 1985.  The decision was predicated on the finding that 
there were no service medical records, or other evidence, to 
document an injury in service.  The decision was also 
predicated on the finding that, even if an injury did in fact 
occur in service, there was insufficient evidence on file to 
relate any current low back disability to a back injury 
during service.  In an October 1997 decision, the Board 
determined that new and material evidence to reopen the claim 
had not been submitted.  That decision is final and may not 
be reopened on the same factual basis.  38 U.S.C.A. § 7104.  

The evidence of record at the time of the October 1997 Board 
decision consists of:  (1) a January 1983 response from NPRC; 
(2) a report of VA examination in June 1983 which showed mild 
degenerative changes of the lumbar spine; (3) a private 
hospital report dated in September 1983; (4) a VA hospital 
summary dated in May 1984; (5) an August 1984 personal 
hearing transcript; (6) buddy statements dated in September 
1984 attesting that the veteran was in a truck accident in 
October 1953; (7) Laurel County, Kentucky, school records; 
(8) a postcard from the veteran to his mother, dated in the 
mid-1950's; (9) a September 1985 statement from Dr. Hays; 
(10) an undated invoice from East Bernstadt Medical Clinic; 
(11) a letter from National Archives to Senator McConnell 
dated April 1989; (12) National Archives Form 13055; (13) 
NPRC responses dated April 1989 and February 1995; and (14) 
VA medical records dated from January 1992 to October 1994.  

The evidence added to the record since October 1997 includes 
the September 1984 buddy statements, Dr. Hays' September 1985 
statement, an August 1993 VA discharge summary, and an April 
1989 letter from NPRC.  This evidence duplicates previously 
submitted documents and clearly is not "new".  Also added 
to the record were VA medical records dated from October 1997 
to November 2000 which show that in August 1990 the veteran 
complained of chronic back pain since an accident in the 
1950s.  MRI showed degenerative disease and spinal stenosis.  
While this evidence was not of record in October 1997 and 
thus is considered new, it is not material because it only 
shows treatment for a current back disability and does not 
show that a back condition was incurred in or aggravated by 
service.  The evidence also does not show that arthritis of 
the back manifested to a compensable degree within one year 
after service.  

The Board acknowledges the veteran's assertion that he 
sustained a back injury in service in the 1950's.  While the 
veteran is competent to present lay evidence as to the events 
he observed and to the symptoms he experienced, Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), his lay assumptions 
regarding the relationship between various events and the 
development of various medical disorders are outside the 
scope of his competence, and cannot serve as a basis for 
reopening the claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (citing Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (statements that are not competent are insufficient 
for purposes of reopening a claim)).  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claims for 
service connection for a stomach disability and bilateral 
hearing loss are not reopened.  As the claims are not 
reopened, the Board does not have to weigh the evidence for 
and against the claims on the merits.  38 U.S.C.A. § 5107.


ORDER

The veteran's application to reopen the claim for service 
connection for a stomach disability is denied.  

The veteran's application to reopen the claim for service 
connection for bilateral hearing loss is denied.  

The veteran's application to reopen the claim for service 
connection for a low back disability is denied.  


REMAND

The veteran seeks service connection for loss of teeth and 
gum disease.  The Board notes, however, that in reviewing the 
veteran's contentions he has not stated how the disabilities 
are related to service.  

As noted above, recently enacted legislation has eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a veteran in developing the facts pertinent his 
claim, and expanded the VA's duty to notify the veteran and 
his representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his claim.  A 
June 1983 VA examination indicated that the veteran had upper 
and lower dentures.  VA outpatient treatment records dated in 
January 2000 reflect an assessment of right temporomandibular 
(TMJ) tenderness and note that the veteran underwent 
tympanoplasty on the right in March 1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
explain how his loss of teeth and gum 
disease are related to service.  The RO 
should also ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for loss of teeth and gum 
disease since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA dental examination to determine 
all current dental conditions and their 
etiology.  All missing and diseased teeth 
and other dental conditions should be 
identified.  The dentist should provide 
an opinion as to whether any noted dental 
condition, including missing teeth and 
gum disease, is as least as likely as not 
to be related to the veteran's military 
service.  The dentist should support his 
or her opinion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case, including 
the above-noted dental reports.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
and a separate copy of this remand must 
be made available to the dentist and 
reviewed prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinion requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for loss of teeth and gum 
disease.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



